DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of product claims 10 and 11 directed to a non-elected invention without traverse.  Accordingly, claims 10 and 11 have been cancelled.
Response to Arguments
Applicant’s arguments with respect to the 112(d) rejection of claim 8 have been considered but are moot because the claim has been canceled.

Applicant’s arguments, see page 4, filed 7/8/21, with respect to claim 9 have been fully considered and are persuasive.  The most recent amendment to the claim resolves the issues. 
Therefore, the 112(d) rejection of claim 9 has been withdrawn. 

Applicant has requested rejoinder of product claims 10 and 11, stating that they now depend from or require all the limitation of allowable claim 1.  However, allowed claim 1 is a process claim.  Amended claims 10 and 11 are product claims.  Therefore claims 10 and 11, that were non-elected without traverse in the response filed 2/25/21, will not be rejoined and will be canceled.

Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is “Removal of Toxic Mercury (II) form Water via Fe3O4/Hydroxyapatite Nanoadsorbent: An Efficient Economic and Rapid Approach” by Hardani et al. (hereinafter Hardani), provided by applicant in the IDS filed 9/26/18.  Hardani teaches a method of making functionalized Fe3O4/Hydroxyapatite by a low temperature precipitation method in air.  The reference does not teach or suggest reduction annealing.  A review of the prior art does not suggest modifying Hardani by replacing the Hardani precipitation process in air with a reduction annealing process. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./           Examiner, Art Unit 1734                               
                                                                                                                                                              
/Matthew E. Hoban/           Primary Examiner, Art Unit 1734